EXHIBIT 10.02
$130,000,000
TERM LOAN AGREEMENT
dated as of
APRIL 23, 2009
among
MARTIN MARIETTA MATERIALS, INC.,
The LENDERS Listed Herein,
SUNTRUST BANK,
as Administrative Agent,
and
BRANCH BANKING & TRUST COMPANY
as Syndication Agent
and
NORTHERN TRUST COMPANY
as Documentation Agent
 

SUNTRUST ROBINSON HUMPHREY, INC.,
Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE 1 DEFINITIONS     1  
 
           
Section 1.01.
  Definitions     1  
Section 1.02.
  Accounting Terms and Determinations     10  
Section 1.03.
  Types of Borrowings     11  
 
            ARTICLE 2 THE LOANS     11  
 
           
Section 2.01.
  Loans     11  
Section 2.02.
  Funding of Loans     11  
Section 2.03.
  Registry; Notes     12  
Section 2.04.
  Maturity of Loans     12  
Section 2.05.
  Interest Rates     13  
Section 2.06.
  Optional Prepayments     14  
Section 2.07.
  General Provisions as to Payments     14  
Section 2.08.
  Method of Electing Interest Rates     15  
Section 2.09.
  Funding Losses     16  
Section 2.10.
  Computation of Interest and Fees     16  
Section 2.11.
  Increased Commitments; Additional Lenders     16  
 
            ARTICLE 3 CONDITIONS     18  
 
           
Section 3.01.
  Effectiveness     18  
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES     19  
 
           
Section 4.01.
  Corporate Existence and Power     19  
Section 4.02.
  Corporate Authorization; No Contravention     19  
Section 4.03.
  Binding Effect     19  
Section 4.04.
  Financial Information     19  
Section 4.05.
  Litigation     20  
Section 4.06.
  Taxes     20  
Section 4.07.
  Margin Regulations     20  
Section 4.08.
  Compliance with Laws     20  
Section 4.09.
  Governmental Approvals     20  
Section 4.10.
  Pari Passu Obligations     20  
Section 4.11.
  No Defaults     20  
Section 4.12.
  Full Disclosure     20  
Section 4.13.
  ERISA     21  
Section 4.14.
  Environmental Matters     21  
Section 4.15.
  Regulatory Restrictions on Borrowing     21  
 
            ARTICLE 5 COVENANTS     21  
 
           
Section 5.01.
  Information     21  
Section 5.02.
  Payment of Obligations     23  
Section 5.03.
  Insurance     23  
Section 5.04.
  Maintenance of Existence     23  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 5.05.
  Maintenance of Properties     23  
Section 5.06.
  Compliance with Laws     23  
Section 5.07.
  Mergers, Consolidations and Sales of Assets     24  
Section 5.08.
  Negative Pledge     24  
Section 5.09.
  Leverage Ratio     26  
Section 5.10.
  Use of Loans     26  
Section 5.11.
  Investments     26  
Section 5.12.
  Transactions with Affiliates     27  
 
            ARTICLE 6 DEFAULTS     27  
 
           
Section 6.01.
  Event of Default     27  
 
            ARTICLE 7 THE ADMINISTRATIVE AGENT     29  
 
           
Section 7.01.
  Appointment and Authorization     29  
Section 7.02.
  Administrative Agent and Affiliates     30  
Section 7.03.
  Action by Administrative Agent     30  
Section 7.04.
  Consultation with Experts     30  
Section 7.05.
  Liability of Administrative Agent     30  
Section 7.06.
  Indemnification     30  
Section 7.07.
  Credit Decision     31  
Section 7.08.
  Successor Administrative Agents     31  
Section 7.09.
  Administrative Agent’s Fees     31  
Section 7.10.
  Other Agents     31  
 
            ARTICLE 8 CHANGE IN CIRCUMSTANCES     31  
 
           
Section 8.01.
  Increased Cost and Reduced Return; Capital Adequacy     31  
Section 8.02.
  Substitute Rate     32  
Section 8.03.
  Illegality     33  
Section 8.04.
  Taxes on Payments     33  
 
            ARTICLE 9 MISCELLANEOUS     35  
 
           
Section 9.01.
  Termination of Commitment of a Lender; New Lenders     35  
Section 9.02.
  Notices     36  
Section 9.03.
  No Waivers     36  
Section 9.04.
  Expenses; Indemnification     37  
Section 9.05.
  Pro Rata Treatment     37  
Section 9.06.
  Sharing of Set-offs     37  
Section 9.07.
  Amendments and Waivers     37  
Section 9.08.
  Successors and Assigns; Participations; Novation     38  
Section 9.09.
  Visitation     40  
Section 9.10.
  Collateral     41  
Section 9.11.
  Reference Banks     41  
Section 9.12.
  Governing Law; Submission to Jurisdiction     41  
Section 9.13.
  Counterparts; Integration     41  
Section 9.14.
  WAIVER OF JURY TRIAL     41  
Section 9.15.
  Confidentiality     41  
Section 9.16.
  USA Patriot Act     42  

ii



--------------------------------------------------------------------------------



 



          COMMITMENT SCHEDULE    
 
       
SCHEDULE I
  —   Pricing
SCHEDULE 5.11(c)
  —   Investments
SCHEDULE 5.11(d)
  —   Related Businesses
 
       
EXHIBIT A
  —   Assignment and Assumption Agreement
EXHIBIT B
  —   Compliance Certificate

iii



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
     AGREEMENT dated as of April 23, 2009 among MARTIN MARIETTA MATERIALS, INC.,
the LENDERS listed on the signature pages hereof and SUNTRUST BANK, as
Administrative Agent, BRANCH BANKING & TRUST COMPANY, as Syndication Agent and
NORTHERN TRUST COMPANY, as Documentation Agent.
WITNESSETH:
     WHEREAS, the Borrower has requested that the Lenders make term loans in an
aggregate principal amount up to $130,000,000 to the Borrower;
     WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
are willing severally to make such term loans to the Borrower;
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:
     “Additional Lender” has the meaning set forth in Section 2.12(b).
     “Administrative Agent” means SunTrust Bank, in its capacity as
administrative Agent for the Lenders hereunder, and its successors in such
capacity.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent with a copy to the Borrower duly
completed by such Lender.
     “Affiliate” means (i) any Person that directly, or indirectly through one
or more intermediaries, controls the Borrower (a “Controlling Person”) or
(ii) any Person (other than the Borrower or a Subsidiary) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agent.
     “Agreement” means this Term Loan Agreement dated as of April 23, 2009.
     “Applicable Lending Office” means, with respect to any Lender, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.

 



--------------------------------------------------------------------------------



 



     “Assignee” has the meaning set forth in Section 9.08(c).
     “Assignment and Assumption Agreement” means an agreement, substantially in
the form of Exhibit A hereto, under which an interest of a Lender hereunder is
transferred to an Assignee pursuant to Section 9.08(c) hereof.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of 1% and (c) the London Interbank Offered Rate for a one
month Interest Period on such day (or if such day is not a Euro-Dollar Business
Day, the immediately preceding Euro-Dollar Business Day) plus 1%, provided that
for the avoidance of doubt, such London Interbank Offered Rate for any day shall
be based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on
any successor or substitute page of such page) at approximately 11:00 A.M.,
London time, on such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively.
     “Base Rate Loan” means a Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Interest Rate Election or Article 8.
     “Base Rate Margin” means the percentage determined in accordance with the
Pricing Schedule.
     “Borrower” means Martin Marietta Materials, Inc., a North Carolina
corporation.
     “Change in Law” means, for purposes of Section 8.01 and Section 8.03, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency.
     “Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite the name of such Lender on the
Commitment Schedule and (ii) with respect to each Additional Lender or Assignee
which becomes a Lender pursuant to Section 2.11 or 9.08(c), the amount of the
Commitment thereby assumed by it, in each case as such amount may be changed
from time to time pursuant to Section 2.06, 2.11 or 9.08(c).
     “Commitment Schedule” means the Commitment Schedule attached hereto.
     “Consolidated Debt” means at any date the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
     “Consolidated EBITDA” means, for any period, net income (or net loss)
(before discontinued operations) plus the sum of (a) consolidated interest
expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense, (e) depletion expense, (f) stock based compensation expense and (g) any
non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items as reasonably determined by the Borrower, and

2



--------------------------------------------------------------------------------



 



minus (x) consolidated interest income and (y) the sum of the amounts for such
period of any income tax benefits and any income or gains from any unusual,
extraordinary or otherwise non-recurring items as reasonably determined by the
Borrower, in each case determined on a consolidated basis for the Borrower and
its Subsidiaries in accordance with GAAP and in the case of items (a) through
(g) and items (x) and (y), to the extent such amounts were included in the
calculation of net income. For the purpose of calculating Consolidated EBITDA
for any period, if during such period the Borrower or any Subsidiary shall have
made an acquisition or a disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such acquisition or
disposition, as the case may be, occurred on the first day of such period.
     “Consolidated Net Worth” means at any date the consolidated shareholders’
equity of the Borrower and its Consolidated Subsidiaries which would be reported
on the consolidated balance sheet of the Borrower as total shareholders’ equity,
determined as of such date.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which would be consolidated with the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the aggregate principal amount of its Loans at such time.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including any repurchase obligation or liability of such Person with respect to
assets or receivables sold by such Person, (iii) all obligations of such Person
to pay the deferred purchase price of property, except trade accounts payable
arising in the ordinary course of business, (iv) all obligations of such Person
as lessee which are capitalized in accordance with generally accepted accounting
principles, (v) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance, bank guarantee or similar instrument which remain unpaid
for two Business Days, (vi) all Debt secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise an obligation of such Person
provided that the amount of such Debt which is not otherwise an obligation of
such Person shall be deemed to be the fair market value of such asset, and
(vii) all Debt of others guaranteed by such Person.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three or more business days to comply with its obligations under this
Agreement to continue a Euro-Dollar Borrowing or to convert a Base Rate
Borrowing to a Euro-Dollar Borrowing (each a “funding obligation”), (ii) such
Lender has notified the Administrative Agent, or has stated publicly, that it
will not comply with any such funding obligation hereunder, (iii) such Lender
has, for three or more business days, failed to confirm in writing to the
Administrative Agent, in response to a written request of

3



--------------------------------------------------------------------------------



 



the Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above for purposes of Section 9.07 will be made
by the Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
     “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.
     “Documentation Agent” means Northern Trust Company, in its capacity as
documentation agent in respect of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Dollars” or “$” means lawful currency of the United States.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized by law to close.
     “Domestic Lending Office” means, as to each Lender, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.
     “Eligible Institution” means any commercial bank having total assets in
excess of $3,000,000,000 (or the equivalent amount in the local currency of such
bank) as determined by the Administrative Agent based on its most recent
publicly available financial statements of such bank.
     “Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 4001(a)(14) of ERISA.
     “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.
     “Euro-Dollar Lending Office” means, as to each Lender, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Lender as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
     “Euro-Dollar Loan” means any Loan in respect of which interest is to be
computed on the basis of a Euro-Dollar Rate.

5



--------------------------------------------------------------------------------



 



     “Euro-Dollar Margin” means the percentage determined in accordance with the
Pricing Schedule.
     “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.05(b) on the basis of an London Interbank Offered Rate.
     “Event of Default” has the meaning set forth in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of October 24, 2008 among the Borrower, JPMorgan Chase Bank,
N.A., as administrative agent and the lenders from time to time party thereto.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
     “Interest Period” means:
     (1) with respect to each Euro-Dollar Loan, the period commencing on the
date of borrowing specified in the applicable Notice of Interest Rate Election
and ending one, two, three or six months thereafter, as the Borrower may elect
in the applicable notice; provided that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
the further proviso below, end on the last Euro-Dollar Business Day of a
calendar month;

6



--------------------------------------------------------------------------------



 



provided further that any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.
     “Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, guarantee, time deposit or otherwise (but
not including any demand deposit).
     “Lender” means (i) each Person listed as a Lender on the signature pages
hereof, (ii) each Additional Lender or Assignee that becomes a Lender pursuant
to either Section 2.11 or Section 9.08(c), and (iii) their respective
successors.
     “Lender Insolvency Event” means that (i) a Lender or its Parent is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent, or
such Lender or its Parent has taken any action in furtherance of or indicating
its consent to or acquiescence in any such proceeding or appointment.
     “Leverage Ratio” means, at any date, the ratio of (a) Consolidated Debt at
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date, taken as one accounting
period.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind. For the purposes of this
Agreement, the Borrower or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
     “Loan” and “Loans” mean a loan made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term Loan shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.
     “London Interbank Offered Rate” has the meaning set forth in
Section 2.05(b).
     “Material Adverse Effect” means a material adverse effect on (a) the
ability of the Borrower to perform its obligations under this Agreement or any
of the Notes, (b) the validity or enforceability of this Agreement or any of the
Notes, (c) the rights and remedies of any Lender or the Administrative Agent
under this Agreement or any of the Notes, or (d) the timely payment of the
principal of or interest on the Loans or other amounts payable in connection
therewith.

7



--------------------------------------------------------------------------------



 



     “Material Debt” means Debt (other than the Loans) of the Borrower and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $50,000,000.
     “Material Financial Obligations” means a principal or face amount of Debt
and/or payment or collateralization obligations in respect of Derivatives
Obligations of the Borrower and/or one or more of its Restricted Subsidiaries,
arising in one or more related or unrelated transactions, exceeding in the
aggregate $50,000,000.
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions.
     “Notes” means promissory notes of the Borrower, evidencing the obligation
of the Borrower to repay the Loans, and “Note” means any one of such promissory
notes issued hereunder.
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.08.
     “Officer’s Certificate” means a certificate signed by an officer of the
Borrower.
     “Other Taxes” has the meaning set forth in Section 8.04.
     “Parent” means, with respect to any Lender, any Person controlling such
Lender.
     “Participant” has the meaning set forth in Section 9.08(b).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means the rate of interest publicly announced by SunTrust Bank
in Atlanta, Georgia from time to time as its Prime Rate.

8



--------------------------------------------------------------------------------



 



     “Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Borrower or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
2.5% of the consolidated total assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.
     “Quarterly Date” means the last day of March, June, September and December
in each year, commencing June 30, 2009.
     “Reference Banks” means the principal offices of Bank of America, N.A., and
SunTrust Bank.
     “Reference Bank” means any one of such Reference Banks.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Required Lenders” means at any time Lenders with more than 50% of the
aggregate amount of the Credit Exposures at such time provided, however, that to
the extent that any Lender is a Defaulting Lender, such Defaulting Lender and
all of its Credit Exposure shall be excluded for purposes of determining
Required Lenders.
     “Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any
Subsidiary that has substantially all of its property located in the United
States and that owns a Principal Property and (z) other Subsidiaries from time
to time designated, by the Borrower by notice to the Administrative Agent, as
Restricted Subsidiaries as necessary such that at all times, based on the most
recent financial statements delivered pursuant hereto, at the end of any fiscal
quarter the book value of the aggregate total assets, net of depreciation and
amortization and after intercompany eliminations, of the Borrower and all of its
Restricted Subsidiaries is not less than 85% of the consolidated total assets,
net of depreciation and amortization and after intercompany eliminations, of the
Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Retiring Lender” has the meaning set forth in Section 9.01(a).
     “Significant Subsidiary” means a Subsidiary with a book value of total
assets, net of depreciation and amortization and after intercompany
eliminations, equal to or greater than 5% of the consolidated total assets of
the Borrower and its Consolidated Subsidiaries, taken as a whole.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
     “Syndication Agent” means Branch Banking & Trust Company, in its capacity
as syndication agent in respect of this Agreement.

9



--------------------------------------------------------------------------------



 



     “Taxes” has the meaning set forth in Section 8.04.
     “Temporary Cash Investment” means any Investment in (i) direct obligations
of the United States or any agency thereof, or obligations guaranteed by the
United States or any agency thereof, (ii) commercial paper rated at least A-1 by
Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.) and P-1 by
Moody’s Investors Service, Inc., (iii) time deposits with, including
certificates of deposit issued by, any office located in the United States of
any bank or trust company which is organized under the laws of the United States
or any state thereof and has capital, surplus and undivided profits aggregating
at least $1,000,000,000, (iv) obligations of a municipality or its agency that
are supported by a letter of credit from an office of a bank or trust company
meeting the criteria set forth in clause (iii) above provided the holder of such
obligations may compel the repurchase or resale of such obligations within a one
month period or (v) repurchase agreements with respect to securities described
in clause (i) above entered into with an office of a bank or trust company
meeting the criteria specified in clause (iii) above, provided in each case that
such Investment matures within one year from the date of acquisition thereof by
the Borrower or a Subsidiary.
     “Termination Date” means June 6, 2012.
     “Total Commitments” means, at the time for any determination thereof, the
aggregate of the Commitments of the Lenders.
     “Total Exposure” means, at any time, the aggregate principal amount of all
Loans outstanding at such time.
     “Transferee” has the meaning set forth in Section 9.08(e).
     “United States” means the United States of America, including the States
and the District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such Plan
exceeds (ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.
     Section 1.02. Accounting Terms and Determinations. Accounting Terms and
Determinations. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with generally accepted accounting principles as in
effect from time to time applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant contained in Article 5 to eliminate the effect of any change after the
date hereof in generally accepted accounting principles (which, for purposes of

10



--------------------------------------------------------------------------------



 



this proviso shall include the generally accepted application or interpretation
thereof) on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend any such covenant
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of generally accepted accounting principles in effect
immediately before the relevant change in generally accepted accounting
principles is adopted by the Borrower, until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.
     Section 1.03. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article 2 on the same date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).
ARTICLE 2
The Loans
     Section 2.01. Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan (each, a “Loan”) to the
Borrower on the Effective Date in a principal amount equal to the Commitment of
such Lender; provided, that if for any reason the full amount of such Lender’s
Commitment is not fully drawn on the Effective Date, the undrawn portion thereof
shall automatically be cancelled. The Loans may be, from time to time, Base Rate
Loans or Euro-Dollar Loans or a combination thereof. The aggregate principal
amount of each Euro-Dollar Loan shall be not less than $1,000,000 or a larger
multiple of $50,000, and the aggregate principal amount of each Base Rate Loan
shall not be less than $100,000 or a larger multiple of $50,000. At no time
shall the total number of Euro-Dollar Loans outstanding at any time exceed six
(6). The execution and delivery of this Agreement by the Borrower and the
satisfaction of all conditions precedent pursuant to Section 3.01 shall be
deemed to constitute the Borrower’s request to borrow the Loans on the Effective
Date. Loans, once repaid, may not be reborrowed.
     Section 2.02. Funding of Loans.
     (a) Each Lender will make its Loan available on the Effective Date by wire
transfer in immediately available funds by 2:00 p.m. (New York, New York time)
to the Administrative Agent at its address referred to in Section 9.02. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrower with the
Administrative Agent or at the Borrower’s option, by effecting a wire transfer
of such amounts to an account designated by the Borrower to the Administrative
Agent.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the Effective Date that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsections (b) and (c) of this Section and the Administrative Agent may, in

11



--------------------------------------------------------------------------------



 



reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.
     (c) The failure of any Lender to make a Loan required to be made by it as
part of any Borrowing hereunder shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of the Borrowing.
     Section 2.03. Registry; Notes.
     (a) The Administrative Agent shall maintain a register (the “Register”) on
which it will record the Loan made by each Lender and each repayment of any Loan
made by such Lender. Any such recordation by the Administrative Agent on the
Register shall be presumptively correct, absent manifest error. Failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder.
     (b) The Borrower hereby agrees that, promptly upon the request of any
Lender at any time, the Borrower shall deliver to such Lender a single Note, in
a form reasonably acceptable to the Administrative Agent, duly executed by the
Borrower and payable to the order of such Lender and representing the obligation
of the Borrower to pay the unpaid principal amount of all Loans made to the
Borrower by such Lender, with interest as provided herein on the unpaid
principal amount from time to time outstanding.
     (c) Each Lender shall record the date, amount and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
Borrower with respect thereto, and each Lender receiving a Note pursuant to this
Section, if such Lender so elects in connection with any transfer or enforcement
of any Note, may endorse on the schedule forming a part thereof appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that neither the failure of such Lender to make any
such recordation or endorsement nor any error therein shall affect the
obligations of the Borrower hereunder or under the Notes. Such Lender is hereby
irrevocably authorized by the Borrower so to endorse any Note and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.
     Section 2.04. Maturity of Loans. The Borrower unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Loan of such Lender in installments payable on the dates
set forth below, with each such installment being in the aggregate principal
amount for all Lenders set forth opposite such date below (and on such other
date(s) and in such other amounts as may be required from time to time pursuant
to this Agreement):

12



--------------------------------------------------------------------------------



 



          Installment Date   Aggregate Principal Amount
on each Quarterly Date on or before March 31, 2011
  $ 1,625,000  
on each Quarterly Date on or after June 30, 2011
  $ 3,250,000  

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Loans shall be due and payable on the Termination Date.
     Section 2.05. Interest Rates.
     (a) Each Base Rate Borrowing shall bear interest on the outstanding
principal amount thereof, for each day from the date such Borrowing is made
until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin for such day plus the Base Rate for such day. Such interest, including
with respect to the principal amount of any Base Rate Borrowing converted to a
Euro-Dollar Borrowing, shall be payable at maturity, quarterly in arrears on
each Quarterly Date prior to maturity. Any overdue principal of or interest on
any Base Rate Borrowing shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Borrowings for such day.
     (b) Each Euro-Dollar Borrowing shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.
     The “London Interbank Offered Rate” applicable to any Interest Period means
the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) providing rate quotations comparable to those
currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Euro-Dollar Business Days prior to
the commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “London Interbank Offered Rate”
for such Interest Period shall be the average (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the respective rates per annum at which deposits
in dollars are offered by each of the Reference Banks in the London interbank
market at approximately 11:00 A.M. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Euro-Dollar Loan of such Reference Bank to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.

13



--------------------------------------------------------------------------------



 



     (c) Any overdue principal of or interest on any Euro-Dollar Borrowing shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such
day plus the average (rounded upward, if necessary, to the next higher 1/100 of
1%) of the respective rates per annum at which one day (or, if such amount due
remains unpaid more than three Euro-Dollar Business Days, then for such other
period of time not longer than three months as the Administrative Agent may
select) deposits in dollars in an amount approximately equal to such overdue
payment due to each of the Reference Banks are offered by such Reference Bank in
the London interbank market for the applicable period determined as provided
above and (ii) the sum of 2% plus the Euro-Dollar Margin for such day plus the
London Interbank Offered Rate applicable to such Loan at the date such payment
was due.
     (d) The Administrative Agent shall determine each interest rate applicable
to the Borrowings hereunder. The Administrative Agent shall give prompt notice
to the Borrower and the participating Lenders of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
     (e) Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section. If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Error!
Reference source not found. shall apply.
     Section 2.06. Optional Prepayments.
     (a) Subject in the case of any Euro-Dollar Borrowing to Section 2.09, the
Borrower may, upon notice to the Administrative Agent not later than 11:30 A.M.
(New York City time) on the date of such prepayment, prepay any Base Rate
Borrowing (or upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowings), in each case in whole
at any time, or from time to time in part in amounts aggregating $5,000,000 or
any larger multiple of $1,000,000 by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment. Each
prepayment of a Borrowing shall be applied to the Euro-Dollar Loans and
Base-Rate Loans comprising such Borrowing as the Borrower may select in its
notice of prepayment, and to principal installments in order of maturity.
     (b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.
     Section 2.07. General Provisions as to Payments.
     (a) The Borrower shall make each payment of principal of, and interest on,
the Loans and of fees hereunder, not later than 2:00 P.M. (New York City time)
on the date when due, in funds immediately available in New York City, to the
Administrative Agent at its address

14



--------------------------------------------------------------------------------



 



referred to in Section 9.02. If a Fed-Wire reference or tracer number has been
received, from the Borrower or otherwise, by the Administrative Agent by that
time the Borrower will not be penalized for a payment received after 2:00 P.M.
(New York City time). The Administrative Agent will promptly distribute to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders. Whenever any payment of principal of, or
interest on, the Base Rate Loans or of fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.
     Section 2.08. Method of Electing Interest Rates.
     (a) The Borrower may from time to time elect to change or continue the type
of interest rate borne by the Borrowings (subject in each case to the provisions
of Article 8 and the last sentence of this subsection(a)), as follows:
     (i) if such Borrowings are Base Rate Borrowings, the Borrower may elect to
convert such Borrowings to Euro-Dollar Borrowings as of any Euro-Dollar Business
Day and
     (ii) if such Borrowings are Euro-Dollar Loans, the Borrower may elect to
convert such Borrowings to Base Rate Borrowings or elect to continue such
Borrowings as Euro-Dollar Borrowings for an additional Interest Period, subject
to Section 2.09 in the case of any such conversion or continuation effective on
any day other than the last day of the then current Interest Period applicable
to such Borrowings.
     Each such election shall be made by delivering a notice (a “Notice of
Interest Rate Election”) to the Administrative Agent not later than 12:00 noon.
(New York City time) on the third Euro-Dollar Business Day before the conversion
or continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Loans; provided that the portion to which such

15



--------------------------------------------------------------------------------



 



Notice applies, and the remaining portion to which it does not apply, are each
$5,000,000 or any larger multiple of $1,000,000. If no such notice is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that all Borrowings having such Interest Period be converted to
Base Rate Borrowings at the end of such Interest Period.
     (b) Each Notice of Interest Rate Election shall specify:
     (i) the Borrowings to which such notice applies;
     (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
     (iii) if the Borrowings are to be converted, the new type of Borrowing and,
if the Borrowings being converted are to be Euro-Dollar Borrowings, the duration
of the next succeeding Interest Period applicable thereto; and
     (iv) if such Borrowings are to be continued as Euro-Dollar Borrowings for
an additional Interest Period, the duration of such additional Interest Period.
     Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
     (c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Lender of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.
     Section 2.09. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Borrowing or any Euro-Dollar Borrowing
is converted (pursuant to Article 2, 6 or 8 or otherwise) on any day other than
the last day of an Interest Period applicable thereto, or the last day of an
applicable period pursuant to Section 2.05(c), or if the Borrower fails to
prepay, convert or continue any Euro-Dollar Loans after notice has been given to
any Lender in accordance with Section 2.05 or 2.06 the Borrower shall reimburse
each Lender within 30 days after demand for any resulting loss or expense
incurred by it, including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or conversion or failure to borrow,
prepay, convert or continue, provided that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
     Section 2.10. Computation of Interest and Fees. Interest based on the Prime
Rate hereunder shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and paid for the actual number of days elapsed (including the
first day but excluding the last day). All other interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
     Section 2.11. Increased Commitments; Additional Lenders.

16



--------------------------------------------------------------------------------



 



     (a) Subsequent to the Effective Date and provided that no Default or Event
of Default has occurred and is continuing, the Borrower may, upon at least
30 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders), propose to increase the aggregate amount of the
Commitments up to $200,000,000 (the amount of any such increase, the “Increased
Commitments”). Such notice shall specify the amortization, if any, maturity, and
pricing to be applicable to the loans funded under the Increased Commitments
(the “Increased Loans”) and the other terms and conditions relevant thereto.
Each Lender party to this Agreement at such time shall have the right (but no
obligation), for a period of 15 days following receipt of such notice, to elect
by notice to the Borrower and the Administrative Agent to increase its
Commitment by a principal amount of not less than $5,000,000.
     (b) If any Lender party to this Agreement shall not elect to increase its
Commitment pursuant to subsection (a) of this Section or shall elect to increase
its Commitment but shall not increase its Commitment by the full amount of its
pro rata share of the Increased Commitments, the Borrower may designate another
bank or other banks (which may be, but need not be, one or more of the existing
Lenders) which at the time agree to (i) in the case of any such bank that is an
existing Lender, increase its Commitment and (ii) in the case of any other such
bank (an “Additional Lender”), become a party to this Agreement. The sum of the
increases in the Commitments of the existing Lenders pursuant to this subsection
(b) plus the Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Increased Commitments.
     (c) The terms and provisions of the Increased Loans and Increased
Commitments shall be identical to the Loans and the Commitments, except as
otherwise set forth herein or in the amendment to this Agreement implementing
the Increased Commitments (the “Increased Amendment”). In any event (i) the
weighted average life to maturity of all Increased Loans shall be no shorter
than the weighted average life to maturity of the Loans, (ii) the applicable
maturity date of the Incremental Loans shall be no shorter than the Termination
Date, and (iii) the rate of interest applicable to the Increased Loans shall not
be greater than the highest interest rate that may, under any circumstances, be
payable with respect to Loans unless the interest rate with respect to the Loans
is increased so as to be not less than 25 basis points less than the interest
rate applicable to the Increased Loans. Each Increased Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other loan documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provision of this Section 2.11.
     (d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.11 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrower, by each Additional Lender and by each other Lender whose
Commitment is to be increased, setting forth the new Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Increased Commitments and such opinions of counsel
for the Borrower with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

17



--------------------------------------------------------------------------------



 



ARTICLE 3
Conditions
     Section 3.01. Effectiveness. This Agreement shall become effective as of
the date hereof, subject to receipt by the Administrative Agent of:
          (a) The Administrative Agent shall have received all fees described in
that certain Fee Letter, dated as of March 17, 2009 and other amounts due and
payable on or prior to the Effective Date, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder and under any agreement with the Administrative Agent or
SunTrust Robinson Humphrey, Inc., as Lead Arranger.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
          (i) a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
          (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower, in a form acceptable to Administrative Agent, attaching and certifying
copies of its bylaws and of the resolutions of its board of directors, or
partnership agreement or limited liability company agreement, or comparable
organizational documents and authorizations, authorizing the execution, delivery
and performance of this Agreement and other related documents to which it is a
party and certifying the name, title and true signature of each officer of the
Borrower executing this Agreement and other related to which it is a party;
          (iii) certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of the Borrower, together with certificates
of good standing or existence, as may be available from the Secretary of State
of the jurisdiction of organization of the Borrower and each other jurisdiction
where the Borrower is required to be qualified to do business as a foreign
corporation;
          (iv) favorable written opinions of Sutherland Asbill & Brennan LLP and
Robinson, Bradshaw & Hinson, P.A., counsel to the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Borrower, this Agreement and related documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;
          (v) a certificate, in a form acceptable to the Administrative Agent,
dated the Effective Date, certifying that after giving effect to the funding of
the Loans, (x) no Default or Event of Default exists, (y) all representations
and warranties of the Borrower set forth in this Agreement are true and correct
and (z) since the date of the

18



--------------------------------------------------------------------------------



 



financial statements of the Borrower described in Section 4.04, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
          (vi) a duly executed funds disbursement agreement;
          (vii) copies of the audited consolidated financial statements for
Borrower and its Subsidiaries for the fiscal year ending December 31, 2008
including balance sheets, income and cash flow statements audited by independent
public accountants of recognized national standing and prepared in conformity
with GAAP; and
          (viii) certificates of insurance issued on behalf of insurers of the
Borrower, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Borrower.
ARTICLE 4
Representations and Warranties
     The Borrower represents and warrants that:
     Section 4.01. Corporate Existence and Power. Each of the Borrower and its
Restricted Subsidiaries is a corporation duly organized and validly existing
under the laws of the state of its incorporation without limitation on the
duration of its existence, is in good standing therein, and is duly qualified to
transact business in all jurisdictions where such qualification is necessary,
except for such jurisdictions where the failure to be so qualified or licensed
will not be reasonably likely to have a Material Adverse Effect; the Borrower
has corporate power to enter into and perform this Agreement; and the Borrower
has the corporate power to borrow and issue Notes as contemplated by this
Agreement.
     Section 4.02. Corporate Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the certificate of
incorporation or by-laws of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries or result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries which would be reasonably
likely to have a Material Adverse Effect.
     Section 4.03. Binding Effect. This Agreement and any Notes constitute valid
and binding agreements of the Borrower enforceable against the Borrower in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general equitable principles.
     Section 4.04. Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of December 31, 2008 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Borrower’s
2008 Form 10-K, a copy of which has been delivered to each of the Lenders,
fairly present, in conformity with generally accepted

19



--------------------------------------------------------------------------------



 



accounting principles (“GAAP”), the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.
     (b) Since December 31, 2008, there has been no change in the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries which
would be reasonably likely to have a Material Adverse Effect.
     Section 4.05. Litigation. There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Borrower’s legal department
threatened or against the Borrower or any Subsidiary, the adverse determination
of which is reasonably likely to occur, and if so adversely determined would be
reasonably likely to have a Material Adverse Effect.
     Section 4.06. Taxes. The Borrower and each Subsidiary have filed all
material tax returns which to the knowledge of any member of the Borrower’s tax
department were required to be filed and have paid or have adequately provided
for all taxes shown thereon to be due, including interest and penalties, except
for (i) those not yet delinquent, (ii) those the nonpayment of which would not
be reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith.
     Section 4.07. Margin Regulations. No part of the proceeds of any Loan will
be used in a manner which would violate, or result in a violation of,
Regulation U.
     Section 4.08. Compliance with Laws. The Borrower and its Restricted
Subsidiaries are in compliance in all material respects with all applicable
laws, rules and regulations, other than such laws, rules and regulations (i) the
validity or applicability or which the Borrower or such Subsidiary is contesting
in good faith or (ii) failure to comply with which would not be reasonably
likely to have a Material Adverse Effect.
     Section 4.09. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act.
     Section 4.10. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement and the Notes will not be subordinate to, and will rank at least
pari passu with, the claims and rights of any other unsecured creditors of the
Borrower (except to the extent provided by bankruptcy, reorganization,
insolvency, moratorium or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights and by general principles of
equity).
     Section 4.11. No Defaults. The payment obligations of the Borrower and its
Subsidiaries in respect of any Material Debt are not overdue.
     Section 4.12. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any misstatement of a
material fact or omit to state a fact necessary to make the

20



--------------------------------------------------------------------------------



 



statements contained therein, in the light of the circumstances under which they
were made, not misleading in any material respect on and as of the date hereof.
     Section 4.13. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.
     Section 4.14. Environmental Matters. Environmental Matters. The Financial
Statements described in Section 4.04(a) provide certain information regarding
environmental matters related to properties currently owned by the Borrower or
its Restricted Subsidiaries, previously owned properties, and other properties.
Since December 31, 2008, environmental matters have not caused any material
adverse change in the consolidated financial condition of the Borrower and the
Consolidated Subsidiaries from that shown by such Financial Statements.
     In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to have a Material Adverse Effect.
     Section 4.15. Regulatory Restrictions on Borrowing. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.
ARTICLE 5
Covenants
     From the Effective Date and so long as any Lender has any Credit Exposure
hereunder, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing:
     Section 5.01. Information. The Borrower will deliver to the Administrative
Agent which will deliver to each of the Lenders:
     (a) as soon as available and in any event within 60 days after the end of
each of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Borrower and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities

21



--------------------------------------------------------------------------------



 



and Exchange Commission shall be deemed to satisfy the requirements of this
subsection) and accompanied by a certificate in the form attached hereto as
Exhibit B signed by a financial officer of the Borrower stating that such
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrower and the Consolidated
Subsidiaries as of the end of such period and for the period involved, subject,
however, to year-end audit adjustments, and that such officer has no knowledge,
except as specifically stated, of any Default;
     (b) as soon as available and in any event within 120 days after the end of
each fiscal year, consolidated statements of earnings and cash flows of the
Borrower and the Consolidated Subsidiaries for such year and the related
consolidated balance sheets of the Borrower and the Consolidated Subsidiaries as
at the end of such year, all in reasonable detail and accompanied by (i) an
opinion of independent public accountants of recognized standing selected by the
Borrower as to such consolidated financial statements (it being understood that
delivery of such statements as filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this subsection), and (ii) a
certificate in the form attached hereto as Exhibit B signed by a financial
officer of the Borrower stating that such consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Borrower and the Consolidated Subsidiaries as of the end of such year and
for the year involved and that such officer has no knowledge, except as
specifically stated, of any Default;
     (c) promptly after their becoming available:
     (i) copies of all financial statements, stockholder reports and proxy
statements that the Borrower shall have sent to its stockholders generally; and
     (ii) copies of all registration statements filed by the Borrower under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);
     (d) from time to time, with reasonable promptness, such further information
regarding the business and financial condition of the Borrower and its
Subsidiaries as any Lender may reasonably request through the Administrative
Agent;
     (e) prompt notice of the occurrence of any Default;
     (f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Borrower, threatened) and affecting the Borrower or any
Restricted Subsidiary, except litigation or proceedings which, if adversely
determined, would not be reasonably likely to have a Material Adverse Effect;
and

22



--------------------------------------------------------------------------------



 



     (g) prompt notice of all waivers for, amendments to or defaults under the
Existing Agreement.
     Each set of financial statements delivered pursuant to Section 5.01(a) or
5.01(b) shall be accompanied by or include the computations showing, in the form
attached hereto as Exhibit B, whether the Borrower was, at the end of the
relevant fiscal period, in compliance with the provisions of Section 5.09.
     Section 5.02. Payment of Obligations. The Borrower will pay and discharge,
and will cause each Restricted Subsidiary to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto, and all lawful material claims which, if
unpaid, might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.
     Section 5.03. Insurance. The Borrower will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is reasonable, taking into consideration the
practices of businesses in the same line of business or of similar size as the
Borrower or such Restricted Subsidiary, or, to a reasonable extent,
self-insurance.
     Section 5.04. Maintenance of Existence. The Borrower will preserve and
maintain, and will cause each Restricted Subsidiary to preserve and maintain,
its corporate existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business, and conduct its
business in an orderly, efficient and regular manner. Nothing herein contained
shall prevent the termination of the business or corporate existence of any
Restricted Subsidiary which in the judgment of the Borrower is no longer
necessary or desirable, a merger or consolidation of a Restricted Subsidiary
into or with the Borrower (if the Borrower is the surviving corporation) or
another Subsidiary or any merger, consolidation or transfer of assets permitted
by Section 5.07, as long as immediately after giving effect to any such
transaction, no Default shall have occurred and be continuing.
     Section 5.05. Maintenance of Properties. The Borrower will keep, and will
cause each Restricted Subsidiary to keep, all of its properties necessary, in
the judgment of the Borrower, in its business in good working order and
condition, ordinary wear and tear excepted. Nothing in this Section 5.05 shall
prevent the Borrower or any Restricted Subsidiary from discontinuing the
operation or maintenance, or both the operation and maintenance, of any
properties of the Borrower or any such Restricted Subsidiary if such
discontinuance is, in the judgment of the Borrower (or such Restricted
Subsidiary), desirable in the conduct of its business.
     Section 5.06. Compliance with Laws. The Borrower will comply, and will
cause each Restricted Subsidiary to comply, with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including Environmental Laws and ERISA), a

23



--------------------------------------------------------------------------------



 



breach of which would be reasonably likely to have a Material Adverse Effect,
except where contested in good faith and by proper proceedings.
     Section 5.07. Mergers, Consolidations and Sales of Assets.
     (a) The Borrower will not consolidate with or merge into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person, unless:
     (i) the Borrower or a Consolidated Subsidiary that is incorporated under
the laws of the United States, any state thereof or the District of Columbia is
the surviving corporation of any such consolidation or merger or is the Person
that acquires by conveyance or transfer the properties and assets of the
Borrower substantially as an entirety;
     (ii) if a Consolidated Subsidiary is the surviving corporation or is the
Person that acquires the property and assets of the Borrower substantially as an
entirety, it shall expressly assume the performance of every covenant of this
Agreement and of the Notes on the part of the Borrower to be performed or
observed;
     (iii) immediately after giving effect to such transaction, no Default shall
have occurred and be continuing; and
     (iv) if the Borrower is not the surviving corporation, the Borrower has
delivered to the Administrative Agent an Officer’s Certificate and a legal
opinion of its General Counsel, Associate General Counsel or Assistant General
Counsel, upon the express instruction of the Borrower for the benefit of the
Administrative Agent and the Lenders, each stating that such transaction
complies with this Section and that all conditions precedent herein provided for
relating to such transaction have been complied with.
     (b) Upon any consolidation by the Borrower with, or merger by the Borrower
into, a Consolidated Subsidiary or any conveyance or transfer of the properties
and assets of the Borrower substantially as an entirety to a Consolidated
Subsidiary, the Consolidated Subsidiary into which the Borrower is merged or
consolidated or to which such conveyance or transfer is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Borrower,
as the case may be, under this Agreement with the same effect as if such
Consolidated Subsidiary had been named as the Borrower, as the case may be,
herein, and thereafter, in the case of a transfer or conveyance permitted by
Section 5.07(a), the Borrower shall be relieved of all obligations and covenants
under this Agreement and the Notes.
     Section 5.08. Negative Pledge. Neither the Borrower nor any Restricted
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
     (a) Liens existing on the date of this Agreement;
     (b) Liens securing Debt of a Restricted Subsidiary owing to the Borrower or
to another Restricted Subsidiary;

24



--------------------------------------------------------------------------------



 



     (c) any Lien existing on any asset of any person at the time such person
becomes a Subsidiary and not created in contemplation of such event;
     (d) any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset (and/or, in the
case of the acquisition of a business, any Lien on the equity and/or assets of
the acquired entity), provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
     (e) any Lien on any asset of any person existing at the time such person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event;
     (f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;
     (g) any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased and is not
secured by any additional assets;
     (h) Liens in favor of any customer (including any Governmental Authority)
to secure partial, progress, advance or other payments or performance pursuant
to any contract or statute or to secure any related indebtedness or to secure
Debt guaranteed by a Governmental Authority;
     (i) Liens incurred in the ordinary course of business not securing Debt
which do not impair in any material respect the usefulness in the business of
the Borrower and its Restricted Subsidiaries of the assets to which such Liens
attach; materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; Liens arising by
operation of law in favor of any lender to the Borrower or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Borrower or a Restricted Subsidiary deposited
with such lender in the ordinary course of business; and appeal bonds in respect
of appeals being prosecuted in good faith;
     (j) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $50,000,000;
     (k) Liens securing Debt equally and ratably securing the Loans and such
Debt; provided that the Required Lenders may, in their sole discretion, refuse
to take any Lien on any asset (which refusal will not limit the Borrower’s or
any Restricted Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(k)); such Lien may equally and ratably secure the Loans and any
other obligation of the Borrower or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;
     (l) Liens securing contingent obligations in an aggregate principal amount
not to exceed $25,000,000; and

25



--------------------------------------------------------------------------------



 



     (m) Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date not to
exceed at the time of incurrence the greater of 12.5% of Consolidated Net Worth
or $75,000,000.
     For the avoidance of doubt, the creation of a security interest arising
solely as a result of, or the filing of UCC financing statements in connection
with, any sale by the Borrower or any of its Subsidiaries of accounts receivable
not prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.
     Section 5.09. Leverage Ratio. The Leverage Ratio shall not exceed 3.25 to
1.00 as of the end of any fiscal quarter; provided that if (i) Consolidated Debt
has increased in connection with a Specified Acquisition, (ii) as a consequence
of such Specified Acquisition, the rating of long-term unsecured debt of the
Borrower has not been suspended, withdrawn or fallen below BBB by Standard &
Poor’s (a division of The McGraw-Hill Companies, Inc.) or Baa2 by Moody’s
Investors Service, Inc. and (iii) the Administrative Agent has received a
Specified Acquisition Notice within 10 days of consummation of such Specified
Acquisition, then, for a period of 180 consecutive days following the
consummation of such Specified Acquisition, the additional Consolidated Debt in
connection with such Specified Acquisition shall be excluded from Consolidated
Debt for purposes of calculating the Leverage Ratio, but only if the Leverage
Ratio calculated without such exclusion at no time exceeds 3.50 to 1.00.
     For purposes of this Section 5.09,
     (i) a “Specified Acquisition” means any single acquisition by the Borrower
or a Subsidiary of the Borrower of any Person (the “Target”) that (x) is in the
same line or lines of business as the Borrower or in the judgment of the
Borrower is related to such line or lines of business and (y) such Target’s
board of directors have not objected to such acquisition; and
     (ii) a “Specified Acquisition Notice” means a notice delivered by the
Borrower notifying the Administrative Agent of the Specified Acquisition and
stating that the conditions in clauses (i) and (ii) to the proviso to the
Leverage Ratio above have been satisfied.
     Section 5.10. Use of Loans. The Borrower will use the proceeds of the Loans
for any lawful corporate purposes.
     Section 5.11. Investments. Neither the Borrower nor any Subsidiary will
hold, make or acquire any Investment in any Person other than:
     (a) Investments in Temporary Cash Investments and other Investments in cash
or cash equivalents from time to time approved by the Board of Directors of the
Borrower;
     (b) Investments comprised of debt consideration received in connection with
the sale of assets (including any extensions, renewals and modifications
thereof);

26



--------------------------------------------------------------------------------



 



     (c) Investments existing on the Effective Date or which the Borrower or any
Restricted Subsidiary has, as of the Effective Date, committed to make and which
are set forth on Schedule 5.11(c) (including any extensions, renewals and
modifications thereof);
     (d) Investments in any Subsidiary or guaranties of obligations of any
Subsidiary whose principal business on the date of the making of such Investment
or after giving effect to such Investment is either (i) the same line or lines
of business as the Borrower or (ii) in the judgment of the Borrower related to
such line or lines of business (it being understood that Schedule 5.11(d)
contains a nonexhaustive list of certain related businesses as of the date of
the Effective Date);
     (e) Investments by any Subsidiary in the Borrower; and
     (f) Additional Investments not otherwise included in the foregoing clauses
of this Section 5.11 if, after giving effect to such Investment, the outstanding
amount (computed by taking the difference of (x) the original cash purchase
price of all such Investments less (y) the sum of (i) all payments (including
interest and dividends) and repayments of principal or capital plus (ii) all
proceeds from the sale of such Investment) of all Investments permitted by this
clause (f) does not exceed $225,000,000.
     Section 5.12. Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, pay any funds to or for
the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except (i) transactions on an arms-length basis on terms at least
as favorable to the Borrower or such Subsidiary Affiliate than could have been
obtained from a third party who was not an Affiliate, and (ii) transactions
described in this Section 5.12 that would not be reasonably likely to have a
Material Adverse Effect.
ARTICLE 6
Defaults
     Section 6.01. Event of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan when due;
     (b) the Borrower shall fail to pay interest on any Loan within 5 days of
the due date thereof;
     (c) the Borrower shall fail to pay within 30 days after a request for
payment by any Lender acting through the Administrative Agent any other amount
payable under this Agreement;
     (d) the Borrower shall fail to observe or perform any agreement contained
in Section 5.01(e) or Section 5.07 through 5.12 (and, with respect to
Section 5.10, 5.11 and 5.12,

27



--------------------------------------------------------------------------------



 



such failure shall have continued for 10 days after notice thereof has been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders);
     (e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through
(d) above) for 30 days after notice thereof has been given to the Borrower by
the Administrative Agent at the request of the Required Lenders;
     (f) any representation, warranty or certification made by the Borrower in
this Agreement or in any certificate, or writing delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
and such deficiency shall remain unremedied for five days after notice thereof
shall have been given to the Borrower by the Administrative Agent at the request
of the Required Lenders;
     (g) any Material Financial Obligations shall become due before stated
maturity by the acceleration of the maturity thereof by reason of default, or
any Material Financial Obligations shall become due by its terms and shall not
be paid and, in any case aforesaid in this clause (g), corrective action
satisfactory to the Required Lenders shall not have been taken within 5 days
after written notice of the situation shall have been given to the Borrower by
the Administrative Agent at the request of the Required Lenders;
     (h) the Borrower or any Restricted Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
     (i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;
     (j) a final judgment for the payment of money in excess of $50,000,000
shall have been entered against the Borrower or any Restricted Subsidiary, and
the Borrower or such Subsidiary shall not have satisfied the same within
60 days, or caused execution thereon to be stayed within 60 days, and such
failure to satisfy or stay such judgment shall remain unremedied for 5 days
after notice thereof shall have been given to the Borrower by the Administrative
Agent at the request of the Required Lenders;

28



--------------------------------------------------------------------------------



 



     (k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$50,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $50,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders;
     (l) any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 35% or more of the
outstanding shares of common stock of the Borrower; or during any two-year
period, individuals who at the beginning of such period constituted the
Borrower’s Board of Directors (together with any new director whose election by
the Board of Directors or whose nomination for election by the shareholders of
the Borrower was approved by a vote of at least two-thirds of the directors then
in office who either were directors as the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office; or
     (m) any event of default under Sections 6.01(a), or (b)(ii) of the Existing
Agreement;
then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, (i) by notice to the Borrower terminate the Commitments
and they shall thereupon terminate, and (ii) by notice to the Borrower declare
the Loans, interest accrued thereon and all other amounts payable hereunder to
be, and the same shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the event of (A) the filing by
the Borrower of a petition, or (B) an actual or deemed entry of an order for
relief with respect to the Borrower, under the federal bankruptcy laws as now or
hereafter in effect, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE 7
The Administrative Agent
     Section 7.01. Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto; provided, however,
that the Administrative Agent shall not commence any legal action or proceeding
before a court of law on behalf of any Lender without such Lender’s prior
written consent.

29



--------------------------------------------------------------------------------



 



     Section 7.02. Administrative Agent and Affiliates. SunTrust Bank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and SunTrust Bank and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Subsidiary or affiliate of the Borrower as if it were not the
Administrative Agent. The term “Lender” or “Lenders” shall, unless expressly
indicated, include SunTrust Bank (and any successor acting as Administrative
Agent) in its capacity as a Lender.
     Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.
     Section 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable to
any Lender for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 7.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex, facsimile transmission or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 7.06. Indemnification. Each Lender shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct) that such indemnitees may suffer or incur in connection with this
Agreement or any action taken or omitted by such indemnitees hereunder.

30



--------------------------------------------------------------------------------



 



     Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.
     Section 7.08. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Borrower shall, so long as no Default shall have
occurred and be continuing, have the right, with the consent of the Required
Lenders, to appoint any of the Lenders as a successor Administrative Agent. In
the event that a Default has occurred and is continuing, the Required Lenders
shall have the right to appoint the successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment, within 60 days after the retiring Administrative
Agent gives notice of resignation, the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $500,000,000. Upon the acceptance of its appointment as an Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder as Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent.
     Section 7.09. Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.
     Section 7.10. Other Agents. Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent, in its capacity as such an Agent, any
obligation or liability whatsoever.
ARTICLE 8
Change in Circumstances
     Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If
after the date hereof a Change in Law shall impose, modify or deem applicable
any reserve, special deposit, assessment or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System pursuant to Regulation D or otherwise, as herein
provided) against assets of, deposits with or for the account of, or credit
extended by, any Lender or shall impose on any Lender or the London interbank
market any other condition affecting its Euro-Dollar Loans, its Note or its
obligations to make Euro-Dollar Loans and the result of any of the foregoing is
to increase the cost to such Lender (or its Applicable Lending Office) of making
or maintaining any Euro-Dollar Loan, or to reduce the

31



--------------------------------------------------------------------------------



 



amount of any sum received or receivable by such Lender under this Agreement or
under its Note, by an amount deemed by such Lender to be material, then, within
15 days after written demand therefor made through the Administrative Agent, in
the form of the certificate referred to in Section 8.01(c), the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction; provided that the Borrower shall
not be required to pay any such compensation with respect to any period prior to
the 30th day before the date of any such demand.
     (b) Without limiting the effect of Section 8.01(a) (but without
duplication), if any Lender determines at any time after the date on which this
Agreement becomes effective that a Change in Law will have the effect of
increasing the amount of capital required to be maintained by such Lender (or
its Parent) based on the existence of such Lender’s Loans, Commitment and/or
other obligations hereunder, then the Borrower shall pay to such Lender, within
15 days after its written demand therefor made through the Administrative Agent
in the form of the certificate referred to in Section 8.01(c), such additional
amounts as shall be required to compensate such Lender for any reduction in the
rate of return on capital of such Lender (or its Parent) as a result of such
increased capital requirement; provided that the Borrower shall not be required
to pay any such compensation with respect to any period prior to the 30th day
before the date of any such demand; provided further, however, that to the
extent (i) a Lender shall increase its level of capital above the level
maintained by such Lender on the date of this Agreement and there has not been a
Change in Law or (ii) there has been a Change in Law and a Lender shall increase
its level of capital by an amount greater than the increase attributable (taking
into consideration the same variables taken into consideration in determining
the level of capital maintained by such Lender on the date of this Agreement) to
such Change in Law, the Borrower shall not be required to pay any amount or
amounts under this Agreement with respect to any such increase in capital. Thus,
for example, a Lender which is “adequately capitalized” (as such term or any
similar term is used by any applicable bank regulatory agency having authority
with respect to such Lender) may not require the Borrower to make payments in
respect of increases in such Lender’s level of capital made under the
circumstances described in clause (i) or (ii) above which improve its capital
position from “adequately capitalized” to “well capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such Lender).
     (c) Each Lender will promptly notify the Borrower, through the
Administrative Agent, of any event of which it has knowledge, occurring after
the date on which this Agreement becomes effective, which will entitle such
Lender to compensation pursuant to this Section 8.01 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 8.01 and setting forth the
additional amount or amounts to be paid to it hereunder and setting forth the
basis for the determination thereof shall be conclusive in the absence of
manifest error. In determining such amount, such Lender shall act reasonably and
in good faith, and may use any reasonable averaging and attribution methods.
     Section 8.02. Substitute Rate. Anything herein to the contrary
notwithstanding, if within two Euro-Dollar Business Days, in the case of
Euro-Dollar Loans, prior to the first day of an Interest Period none of the
Reference Banks is, for any reason whatsoever, being offered Dollars

32



--------------------------------------------------------------------------------



 



for deposit in the relevant market for a period and amount relevant to the
computation of the rate of interest on a Euro-Dollar Loan for such Interest
Period, the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and on what would otherwise be the first day of such Interest
Period such Loans shall be made as Base Rate Loans.
     Section 8.03. Illegality. (a) Notwithstanding any other provision herein,
if, after the date on which this Agreement becomes effective, a Change in Law
shall make it unlawful or impossible for any Lender to (i) honor any Commitment
it may have hereunder to make any Euro-Dollar Loan, then such Commitment shall
be suspended, or (ii) maintain any Euro-Dollar Loan, then all Euro-Dollar Loans
of such Lender then outstanding shall be converted into Base Rate Loans as
provided in Section 8.03(b), and any remaining Commitment of such Lender
hereunder to make Euro-Dollar Loans (but not other Loans) shall be immediately
suspended, in either case until such Lender may again make and/or maintain
Euro-Dollar Loans (as the case may be), and borrowings from such Lender, at a
time when borrowings from the other Lenders are to be of Euro-Dollar Loans,
shall be made, simultaneously with such borrowings from the other Lenders, by
way of Base Rate Loans. Upon the occurrence of any such change, such Lender
shall promptly notify the Borrower thereof (with a copy to the Administrative
Agent), and shall furnish to the Borrower in writing evidence thereof certified
by such Lender. Before giving any notice pursuant to this Section 8.03, such
Lender shall designate a different Applicable Lending Office if such designation
will avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.
     (b) Any conversion of any outstanding Euro-Dollar Loan which is required
under this Section 8.03 shall be effected immediately (or, if permitted by
applicable law, on the last day of the Interest Period therefor).
     Section 8.04. Taxes on Payments. (a) All payments pursuant to this
Agreement shall be made free and clear of and without any deduction or
withholding for or on account of any present and future taxes, assessments or
governmental charges imposed by the United States, or any political subdivision
or taxing authority thereof or therein, excluding taxes imposed on its net
income, branch profit taxes and franchise taxes (all such non-excluded taxes
being hereinafter called “Taxes”), except as expressly provided in this
Section 8.04. If any Taxes are imposed and required by law to be deducted or
withheld from any amount payable to any Lender, then the Borrower shall
(i) increase the amount of such payment so that such Lender will receive a net
amount (after deduction of all Taxes) equal to the amount due hereunder,
(ii) pay such Taxes to the appropriate taxing authority for the account of such
Lender, and (iii) as promptly as possible thereafter, send such Lender evidence
of original or certified receipt showing payment thereof, together with such
additional documentary evidence as such Lender may from time to time require. If
the Borrower fails to perform its obligations under (ii) or (iii) above, the
Borrower shall indemnify such Lender for any incremental taxes, interest or
penalties that may become payable as a result of any such failure; provided,
however, that the Borrower will not be required to make any payment to any
Lender under this Section 8.04 if withholding is required in respect of such
Lender by reason of such Lender’s inability or failure to furnish under
subsection (c) an extension or renewal of a Form W-8ECI or Form W-8BEN (or
successor form), as applicable, unless such inability results from an amendment
to or a change in any applicable law or regulation or in the interpretation
thereof by any regulatory authority

33



--------------------------------------------------------------------------------



 



(including without limitation any change in an applicable tax treaty), which
amendment or change becomes effective after the date hereof.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender
against any present or future transfer taxes, stamp or documentary taxes, excise
or property taxes, assessments or charges made by any Governmental Authority by
reason of the execution, delivery, registration or enforcement of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).
     (c) Subject to subsection (d) below, each Lender that is a foreign person
(i.e. a person who is not a United States person for United States federal
income tax purposes) agrees that it shall deliver to the Borrower (with a copy
to the Administrative Agent) (i) within twenty Domestic Business Days after the
date on which this Agreement becomes effective, two duly completed copies of
United States Internal Revenue Service Form W-8ECI or W-8BEN, as appropriate,
indicating that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, or
is entitled to a reduced rate of United States withholding taxes under an
applicable income tax treaty, (ii) from time to time, such extensions or
renewals of such forms (or successor forms) as may reasonably be requested by
the Borrower but only to the extent such Lender determines that it may properly
effect such extensions or renewals under applicable tax treaties, laws,
regulations and directives and (iii) in the event of a transfer of any Loan to a
subsidiary or affiliate of such Lender, a new Internal Revenue Service Form
W-8ECI or W-8BEN (or any successor form), as the case may be, for such
subsidiary or affiliate indicating that such subsidiary or affiliate is, on the
date of delivery thereof, entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes or is
entitled to a reduced rate of United States withholding tax under an applicable
income tax treaty. The Borrower and the Administrative Agent shall each be
entitled to rely on such forms in its possession until receipt of any revised or
successor form pursuant to the preceding sentence.
     (d) If a Lender at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes. For any period with respect to
which a Lender has failed to provide the Borrower with the appropriate form
pursuant to Section 8.04(c) (unless such failure is due to a change in treaty,
law or regulation, or in the interpretation thereof by any regulatory authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to additional payments under
Section 8.04(a) with respect to Taxes imposed by the United States; provided,
however, that should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
     (e) If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 8.04, then such Lender will
change the jurisdiction of one or more Applicable Lending Offices so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Lender, is not otherwise disadvantageous to
such Lender.

34



--------------------------------------------------------------------------------



 



     (f) If any Lender is able to apply for any credit, deduction or other
reduction in Taxes or Other Taxes in an amount which is reasonably determined by
such Lender to be material, which arises by reason of any payment made by the
Borrower pursuant to this Section 8.04, such Lender will use reasonable efforts,
excluding the institution of any judicial proceeding, to obtain such credit,
deduction or other reduction and, upon receipt thereof, will pay to the Borrower
an amount, not exceeding the amount of such payment by the Borrower, equal to
the net after-tax value to such Lender, in its good faith determination, of such
part of such credit, deduction or other reduction as it determines to be
allocable to such payment by the Borrower, having regard to all of its dealings
giving rise to similar credits, deductions or other reductions during the same
tax period and to the cost of obtaining the same; provided, however, that
(i) such Lender shall not be obligated to disclose to the Borrower any
information regarding its tax affairs or computations and (ii) nothing contained
in this Section 8.04(f) shall be construed so as to interfere with the right of
such Lender to arrange its tax affairs as it deems appropriate.
ARTICLE 9
Miscellaneous
     Section 9.01. Termination of Commitment of a Lender; New Lenders. (a)
(1) Upon receipt of notice from any Lender for compensation or indemnification
pursuant to Section 8.01(c) or Section 8.04, (2) upon receipt of notice that the
Commitment of a Lender to make Euro-Dollar Loans has been suspended, the
Borrower shall have the right to terminate the Commitment in full of such Lender
(a “Retiring Lender”). The termination of the Commitment of a Retiring Lender
pursuant to this Section 9.01(a) shall be effective on the tenth Domestic
Business Day following the date of a notice of such termination to the Retiring
Lender through the Administrative Agent, subject to the satisfaction of the
following conditions:
     (i) in the event that on such effective date there shall be any Loans
outstanding hereunder, the Borrower shall have prepaid on such date (x) the
aggregate principal amount of such Loans held by the Retiring Lender only and
(y) if and to the extent necessary, an additional aggregate principal amount of
the Loans of the other Lenders such that, after giving effect to clause
(iii) below, no Lender’s Credit Exposure shall exceed its Commitment and the
Total Exposure shall not exceed the Total Commitments; and
     (ii) in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Borrower shall have paid such
Retiring Lender all accrued interest thereon, and any other amounts then payable
to it hereunder, including, without limitation, all amounts payable by the
Borrower to such Lender under Section 2.09 by reason of the prepayment of Loans
pursuant to clause (i) with respect to the period ending on such effective date;
provided that the provisions of Section 8.01, Section 8.04 and Section 9.04
shall survive for the benefit of any Retiring Lender.
     Upon satisfaction of the conditions set forth in clauses (i) and
(ii) above, such Lender shall cease to be a Lender hereunder.
     (b) In lieu of the termination of a Lender’s Commitment pursuant to
Section 9.01(a), the Borrower may notify the Administrative Agent that the
Borrower desires to replace such

35



--------------------------------------------------------------------------------



 



Retiring Lender with a new bank or banks (which may be one or more of the
Lenders), which will purchase the Loans and assume the Commitment of the
Retiring Lender. Upon the Borrower’s selection of a bank to replace a Retiring
Lender, such bank’s agreement thereto and the fulfillment of the conditions to
assignment and assumption set forth in Section 9.08(c)(iii) such bank shall
become a Lender hereunder for all purposes in accordance with
Section 9.08(c)(iii).
     Section 9.02. Notices. (a) All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of the Borrower or the Administrative Agent, at its address,
facsimile number or telex number set forth on the signature pages hereof,
(ii) in the case of any Lender, at its address, facsimile number or telex number
set forth in its Administrative Questionnaire or (iii) in the case of any party,
such other address, facsimile number or telex number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower.
Each such notice, request or other communication shall be effective (x) if given
by telex, when such telex is transmitted to the telex number specified in this
Section and the appropriate answerback is received, (y) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received or (z) if given by any other means, when
delivered at the address specified in this Section.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     (c) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     Section 9.03. No Waivers. No failure or delay by either Administrative
Agent or any Lender in exercising any right, power or privilege hereunder or
under any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

36



--------------------------------------------------------------------------------



 



     Section 9.04. Expenses; Indemnification. (a) The Borrower shall pay
(i) reasonable out-of-pocket expenses, including the reasonable fees and
expenses of special counsel for the Administrative Agent in connection with the
preparation of this Agreement and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lenders, including reasonable fees and expenses of counsel, in connection with
such Event of Default and collection and other enforcement proceedings resulting
therefrom.
     (b) The Borrower agrees to indemnify the Administrative Agent and each
Lender, their respective affiliates and the respective directors, officers,
Administrative Agents and employees of the foregoing (each an “Indemnitee”) and
hold each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and reasonable expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, incurred by such
Indemnitee in response to or in defense of any investigative, administrative or
judicial proceeding brought or threatened against the Administrative Agent or
any Lender relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans; provided that no Indemnitee shall have the
right to be indemnified hereunder (i) to the extent such indemnification relates
to relationships between or among each of, or any of, the Administrative Agent,
the Lenders or any Assignee or Participant or (ii) for such Indemnitee’s own
gross negligence or willful misconduct.
     Section 9.05. Pro Rata Treatment. Except as expressly provided in this
Agreement, (a) each borrowing from, and change in the Commitments of, the
Lenders shall be made pro rata according to their respective Commitments, and
(b) each payment and prepayment on the Loans shall be made to all the Lenders,
pro rata in accordance with the unpaid principal amount of the Loans held by
each of them.
     Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans held by
it which is greater than the proportion received by any other Lender in respect
of the aggregate amount then due with respect to the Loans held by such other
Lender, the Lender receiving such proportionately greater payment shall purchase
such participations in the Loans held by the other Lenders, and such other
adjustments shall be made, as may be required so that all such payments shall be
shared by the Lenders pro rata; provided nothing in this Section shall impair
the right of any Lender to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under this Agreement.
     Section 9.07. Amendments and Waivers. (a) Any provision of this Agreement
or the Notes may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed by the Borrower and the Required Lenders (and, if
the rights or duties of any Agent are affected thereby, by it). Notwithstanding
the foregoing, no such amendment or waiver shall,
          (i) unless signed by all affected Lenders,
     (A) increase any Commitment,

37



--------------------------------------------------------------------------------



 



     (B) reduce the principal of or rate of interest on any Loan or any fees
hereunder,
     (C) postpone the date fixed for any payment of principal of or interest on
any loan or any fees hereunder or for termination of any Commitment; or,
          (ii) unless signed by all Lenders,
     (A) change the percentage of the Credit Exposures, which shall be required
for the Lenders or any of them to take any action under this Section or any
other provision of this Agreement,
     (B) amend or waive the provisions of this Section 9.07.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
     (b) The exercise by the Borrower of its right to decrease the Commitments
pursuant to Section 2.06 shall not be deemed to require the consent of any party
to this Agreement. For the avoidance of doubt, the exercise by the Borrower of
its option to increase the aggregate amount of the Commitments pursuant to
Section 2.11 shall not require the consent of any Person except for the consent
of the Administrative Agent, any Additional Lender and each Lender whose
Commitment is to be increased.
     Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that, except in accordance
with Section 5.04 and 5.07, the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the consent of all Lenders.
     (b) Any Lender may, without the consent of the Borrower, but upon prior
written notification to the Borrower, at any time sell to one or more banks or
other financial institutions (each a “Participant”) participating interests in
any Loan owing to such Lender, any Note held by such Lender, the Commitment of
such Lender hereunder and any other interest of such Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of its Note or Notes, if any, for all purposes under
this Agreement and the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender may grant such a participating interest shall provide that such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement described in

38



--------------------------------------------------------------------------------



 



clause (A), (B) or (C) of Section 9.07(a)(i) affecting such Participant without
the consent of the Participant; provided further that such Participant shall be
bound by any waiver, amendment or other decision that all Lenders shall be
required to abide by pursuant to a vote by Required Lenders. Subject to the
provisions of Section 9.08(d), the Borrower agrees that each Participant shall,
to the extent provided in its participation agreement, be entitled to the
benefits of Article 8 with respect to its participating interest. An assignment
or other transfer which is not permitted by subsection (c) or (g) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).
     (c) (i) Any Lender may at any time sell to one or more Eligible
Institutions (each an “Assignee”) all or a portion of its rights and obligations
under this Agreement and the Notes. Each Assignee shall assume all such rights
and obligations pursuant to an Assignment and Assumption Agreement. In no event
shall (A) any Loan of a transferor Lender (together with the Loan of any
affiliate of such Lender), after giving effect to any sale pursuant to this
subsection (c), be less than $5,000,000, (B) any Loan of an Assignee (together
with the Loan of any affiliate of such Assignee), after giving effect to any
sale pursuant to this subsection (c), be less than $5,000,000, except in each
case as may result upon the transfer by a Lender of its Loan in its entirety or
(C) any sale pursuant to this subsection (c) result in the transferee Lender
(together with its affiliates) holding more than 45% of the Total Exposure,
except to the extent that the Borrower and the Administrative Agent’s consent to
such sale.
     (ii) No interest may be sold by a Lender pursuant to this subsection
(c) without the prior written consent of the Administrative Agent and, so long
as no Event of Default shall exist at the time, the Borrower, which consents, in
each case, shall not be unreasonably withheld, provided however that sales to an
affiliate of such Lender, or to another Lender, will not require the consent of
the Borrower. For the purposes of this subsection (c)(ii), the withholding of
consent by the Borrower shall not be deemed unreasonable if based solely upon
the Borrower’s desire to (A) balance relative loan exposures to such Eligible
Institution among all credit facilities of the Borrower or (B) avoid payment of
any additional amounts payable to such Eligible Institution under Article 8
which would arise from such assignment.
     (iii) Upon (A) execution of an Assignment and Assumption Agreement,
(B) delivery by the transferor Lender of an executed copy thereof, together with
notice that the payment referred to in clause (C) below shall have been made, to
the Borrower and the Administrative Agent, (C) payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee and (D) if the Assignee is organized under
the laws of any jurisdiction other than the United States or any state thereof,
evidence satisfactory to the Administrative Agent and the Borrower of compliance
with the provisions of Section 9.08(f), such Assignee shall for all purposes be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender under this Agreement to the same extent as if it were an original
party hereto with a Commitment as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a correspondent extent, and no further consent or action by the
Borrower, the Lenders or the Administrative Agents shall be required to
effectuate such transfer.

39



--------------------------------------------------------------------------------



 



Each Assignee shall be bound by any waiver, amendment or other decision that all
Lenders shall be required to abide by pursuant to a vote by Required Lenders.
          (iv) Upon the consummation of any transfer to an Assignee pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if requested by the
transferor Lender or the Assignee, a new Note or Notes shall be delivered from
the Borrower to the transferor Lender and/or such Assignee. In connection with
any such assignment, the Assignee or the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500.
     (d) No Assignee, Participant or other transferee (including any successor
Applicable Lending Office) of any Lender’s rights shall be entitled to receive
any greater payment under Section 8.01 than such Lender would have been entitled
to receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.01 or Section 8.03 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.
     (e) Each Lender may, upon the written consent of the Borrower, which
consent shall not be unreasonably withheld, disclose to any Participant or
Assignee (each a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower that
has been delivered to such Lender by the Borrower pursuant to this Agreement or
that has been delivered to such Lender by the Borrower in connection with such
Lender’s credit evaluation prior to entering into this Agreement, subject in all
cases to agreement by such Transferee or prospective Transferee to comply with
the provisions of Section 9.15.
     (f) If pursuant to subsection (c) of this Section 9.08, any interest in
this Agreement or any Note is transferred to any Assignee that is organized
under the laws of any jurisdiction other than the United States or any state
thereof, the transferor Lender shall cause such Assignee, concurrently with the
effectiveness of such transfer, (i) to represent to the transferor Lender (for
the benefit of the transferor Lender, the Administrative Agents and the
Borrower) that under applicable law and treaties no taxes or only a reduced rate
of withholding taxes (excluded from the definition of Taxes under
Section 8.04(d) will be required to be withheld by the Administrative Agent, the
Borrower or the transferor Lender with respect to any payments to be made to
such Assignee in respect of the Loans and (ii) to furnish to each of the
transferor Lender, the Administrative Agent and the Borrower two duly completed
copies of the forms required by Section 8.04(c)(i).
     (g) Notwithstanding any provision of this Section 9.08 to the contrary, any
Lender may assign or pledge any of its rights and interests in the Loans to a
Federal Reserve Bank without the consent of the Borrower.
     Section 9.09. Visitation. Subject to restrictions imposed by applicable
security clearance regulations, the Borrower will upon reasonable notice permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties.

40



--------------------------------------------------------------------------------



 



     Section 9.10. Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
     Section 9.11. Reference Banks. If any Reference Bank assigns its rights and
obligations hereunder to an unaffiliated institution, the Borrower shall, in
consultation with the Administrative Agent, appoint another Lender to act as a
Reference Bank hereunder. If the Commitment of any Lender which is also a
Reference Bank is terminated pursuant to the terms of this Agreement, the
Borrower may, in consultation with the Administrative Agent, appoint a
replacement Reference Bank.
     Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws of the State of New York. Each of the Borrower, the Administrative Agent
and the Lenders hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State Court sitting in New York for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each of the Borrower, the Administrative Agent and the Lenders irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
     Section 9.13. Counterparts; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.
     Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Borrower to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to the restrictions
set forth in this Section, (iii) upon the order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (v) which

41



--------------------------------------------------------------------------------



 



has been publicly disclosed, (vi) to the extent reasonably required in
connection with any litigation to which any Agent or Lender, the Borrower or
their respective affiliates may be a party, (vii) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (viii) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement, provided that such person agree to be bound by the terms
provided in this paragraph, and (ix) with the prior written consent of the
Borrower; provided however, that before any disclosure is permitted under
(iii) or (vi) of this Section 9.15, each Lender shall, if not legally
prohibited, notify and consult with the Borrower, promptly and in a timely
manner, concerning the information it proposes to disclose, to enable the
Borrower to take such action as may be appropriate under the circumstances to
protect the confidentiality of the information in question, and provided further
that any disclosure under the foregoing proviso be limited to only that
information discussed with the Borrower. The use of the term “confidential” in
this Section 9.15 is not intended to refer to data classified by the government
of the United States under laws and regulations relating to the handling of
data, but is intended to refer to information and other data regarded by the
Borrower as private.
     Section 9.16. USA Patriot Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            MARTIN MARIETTA MATERIALS, INC.
      By:   /s/ Anne H. Lloyd         Name:  Anne H. Lloyd        
Title:    SVP, CFO AND Treasurer          Address:   2710 Wycliff Road
Raleigh, NC 27607        Facsimile:   919-510-4700        SUNTRUST BANK,
as Administrative Agent
      By:   /s/ Robert Maddox         Name: Robert Maddox       
Title:   Director          Address:   303 Peachtree Street NE
Atlanta, GA 30308        Facsimile:        

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SUNTRUST BANK
as Lender
      By:   /s/ Robert Maddox         Name:   Robert Maddox        Title:  
Director     

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING & TRUST COMPANY
as Lender
      By:   /s/ Jack M. Frost         Name:   Jack M. Frost        Title:   SVP 
   

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            NORTHERN TRUST COMPANY
as Lender
      By:   /s/ John C. Canty         Name:   John C. Canty        Title:  
Senior Vice President     

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
as Lender
      By:   /s/ Anthony Le Trent         Name:   Anthony Le Trent       
Title:   Senior Vice President     

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Lender
      By:   /s/ Scott Hitchens         Name:   Scott Hitchens        Title:  
Vice President     

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
as Lender
      By:   /s/ Scott M. Kowalski         Name:   Scott M. Kowalski       
Title:   Vice President     

[Signature Page for Term Loan Agreement]

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

          Lender   Commitment  
SunTrust Bank
  $ 35,000,000  
Branch Banking & Trust Company
  $ 25,000,000  
Northern Trust Company
  $ 25,000,000  
Regions Bank
  $ 20,000,000  
Bank of America, N.A.
  $ 15,000,000  
Comerica Bank
  $ 10,000,000  
 
     
 
       
Total
  $ 130,000,000  

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     Each of “Base Rate Margin” and “Euro-Dollar Margin” means, for any day, the
rate set forth below (in basis points per annum) in the row opposite such term
and in the column corresponding to the Pricing Level that apply for such day:

                                          Pricing Level   Level I   Level II  
Level III   Level IV   Level V
Base Rate Margin
    100.0       125.00       175.00       200.00       250.00  
 
                                       
Euro-Dollar Margin
    200.00       225.00       275.00       300.00       350.00  

     For purposes of this Schedule, the following terms have the following
meanings, subject to the further provisions of this Schedule:
     “Level I Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated A or higher by S&P or A2 or higher by Moody’s.
     “Level II Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated A- or higher by S&P or A3 or higher by Moody’s and
(ii) Level I Pricing does not exist.
     “Level III Pricing” applies at any date if, at such date, (i) the
Borrower’s long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing exists.
     “Level IV Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB or higher by S&P or Baa2 or higher by Moody’s and
(ii) none of Level I Pricing, Level II Pricing and Level III Pricing exists.
     “Level V Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB- or lower by S&P or Baa3 or lower by Moody’s and
(ii) no other Pricing Level applies.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Pricing Level” refers to the determination of which of Level I, Level II,
Level III, Level IV or Level V applies at any date.
     “S&P” means Standard & Poor’s (a division of The McGraw-Hill Companies,
Inc.).
     The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. In the case of split ratings
from Moody’s and S&P, the Pricing Level will be determined as if both S&P and
Moody’s assigned ratings one notch higher than the lower of the two. The ratings
in effect for any day are those in effect at the close of business on such day.
The ratings in effect for any day are those in effect at the close of business
on such day, and the Base Rate Margin and the Euro-Dollar Margin may change from
time to time during any Interest Period as a result of changes in the Pricing
Level during such Interest Period.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)

          Investment          
 
       
American Stone
  $ 3,536,420  
Concrete Supply
    13,198,000  
Granite Canyon Joint Venture
    3,683,131  
Hunt Martin Materials, LLC *
    32,532,297  
Mid-South Weaver Joint Venture
    206,378  
MTD Pipeline LLC
    4,793,465  
Valley Stone, LLC
    274,800  
 
     
 
       
 
    58,224,491  
 
     

 

*   In addition to this equity investment, there are commitments to provide a
$7,000,000 revolving credit facility for working capital purposes and a
$33,810,019 term loan for capital projects.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(d)

          Related Businesses        
Composite technology
Ready mixed concrete
Asphalt
Laydown
Trucking/transportation/rail cars
and related equipment
Loading/unloading services

 